Exhibit 10.1

Asset Acceptance Capital Corp.

2013 Annual Incentive Compensation Plan for Management

General

Each year the Compensation Committee (the “Committee”) of the Board of Directors
of Asset Acceptance Capital Corp. (the “Company”) establishes an annual
incentive compensation plan (the “Plan”) for key executives and certain other
management level associates (the “Plan Participant(s)”) of the Company.

The Plan will establish for each Plan Participant a target bonus (the “Target
Bonus”) equal to a specified percentage of Base Salary (as defined below). The
Target Bonus will be set by the Committee at a level consistent with each
associate’s responsibilities. As used in this Plan, “Base Salary” shall be the
Plan Participant’s annual base compensation (excluding incentive and any other
taxable compensation) in effect at calendar year end 2013. For individuals who
become Plan Participants during 2013, Base Salary shall be the annual base
compensation (excluding incentive and any other taxable compensation) in effect
at calendar year end 2013 prorated from the date the individual first becomes
eligible to participate in the Plan.

The Plan will be comprised of two parts: (a) Financial Objectives; and
(b) Personal Objectives. Bonus amounts will be computed separately for
achievement of Financial Objectives and Personal Objectives, as set forth below
under the captions “Financial Objectives” and “Personal Objectives”,
respectively. The bonus earned shall be the sum of the bonus calculated under
the Financial Objectives portion of the Plan and the bonus calculated under the
Personal Objectives portion of the Plan. Payments under the Plan will be made
after receipt and approval by the Audit Committee of the annual audited
financial statements of the Company for the year ending December 31, 2013. A
Plan Participant will not be considered to have earned a bonus unless the Plan
Participant is employed by the Company on the date the Audit Committee approves
the annual audited financial statements for 2013.

Payments shall be made no later than 2-1/2 months after the end of the fiscal
year to which the bonus amount relates (or such later time as is allowed in
accordance with Treasury Regulation Section 1.409A-3(d)) in order to preserve
the exemption from Section 409A of the Internal Revenue Code.

The Compensation Committee recognizes the need of the Plan Participants to
conduct themselves in compliance with the Code of Business Conduct. In addition
to the non-financial consequences contained in the Code of Business Conduct, any
violation of the Code of Business Conduct shall result in complete forfeiture of
any bonus which would otherwise be earned under this Plan.

If the Company’s Board of Directors or Audit Committee determines that the
Company’s financial statements for the year ending December 31, 2013 are the
subject of a material restatement, the Board of Directors may seek reimbursement
from Executive Officers (as



--------------------------------------------------------------------------------

hereinafter defined) of excess incentive cash compensation paid to them under
the 2013 Annual Incentive Compensation Plan for Management for the relevant
performance period, on terms deemed appropriate by the Board of Directors. For
purposes of this Plan, excess incentive cash compensation means the positive
difference, if any, between (i) the amount of the bonus paid to the Executive
Officer and (ii) the amount of the bonus that would have been paid to the
Executive Officer had the bonus amount been calculated based on the Company’s
financial statements as restated. The Company will not be required to award Plan
Participants an additional bonus payment should the restated financial
statements result in a higher bonus payment. The provisions of this paragraph
and any amounts payable by a Plan Participant hereunder are intended to be in
addition to any rights to repayment the Company may have under Section 304 of
the Sarbanes-Oxley Act of 2002 and other applicable law. By participating in the
Plan, each Executive Officer agrees to be bound by the terms of the Plan,
including this paragraph. “Executive Officer” means each of those individuals
designated by the Board of Directors as an executive officer of the Company.



--------------------------------------------------------------------------------

Financial Objectives

The bonus earned under the Financial Objectives portion of the Plan shall be 50%
of the Target Bonus at achievement of the 2013 Financial Objective Goal, as
defined below.

The financial performance of the Company will be measured by Earnings Before
Interest, Taxes, Depreciation and Amortization (“Adjusted EBITDA”), before
accrual of all bonus payments (including estimated payroll taxes) under the
Plan. Adjusted EBITDA will be determined in a manner consistent with the
definition of Adjusted EBITDA contained in Exhibit 1.

For the fiscal year ending December 31, 2013, the financial objective goal will
be set at $XXX,XXX,XXX* (the “2013 Financial Objective Goal”), which equals
fiscal 2013 budgeted Adjusted EBITDA. The minimum goal will be set at
$XXX,XXX,XXX* (the “Minimum Goal”), which equals XX* percent of the 2013
Financial Objective Goal. The maximum goal will be set at $XXX,XXX,XXX* (the
“Maximum Goal”), which equals XXX* percent of the 2013 Financial Objective Goal.

If the 2013 actual Adjusted EBITDA achieved equals the Minimum Goal, the bonus
earned under the Financial Objective portion of the Plan shall be 25 percent of
the Target Bonus. If the actual Adjusted EBITDA for 2013 is equal to or greater
than the Maximum Goal, the bonus earned under the Financial Objectives portion
of the Plan will be 100% of the Target Bonus. For actual Adjusted EBITDA
achieved less than the Minimum Goal, no bonus will be earned. For actual
Adjusted EBITDA achieved between the Minimum Goal and the 2013 Financial
Objective Goal, and between the 2013 Financial Objective Goal and the Maximum
Goal, the percentage of the Target Bonus shall be pro-rated as set forth in the
following table:

 

Adjusted EBITDA as

a Percentage of the

2013 Financial

Objective Goal

  

Percentage of

Target Bonus

93.0%

   25.00%

94.0%

   35.00%

95.0%

   38.75%

96.0%

   42.50%

97.0%

   45.00%

98.0%

   47.50%

99.0%

   48.75%

100.0%

   50.00%

101.0%

   52.50%

102.0%

   57.50%

103.0%

   62.50%

104.0%

   70.00%

105.0%

   80.00%

106.0%

   90.00%

107.0%

   100.0%

 

* Portions of this exhibit have been redacted pursuant to Asset Acceptance’s
request to the Secretary of the Securities and Exchange Commission for
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended, and those redacted portions have been separately filed with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Personal Performance Objectives

Each Plan Participant may earn up to a maximum of 50% of his or her Target Bonus
based on the achievement of Personal Objectives, subject to adjustment by the
Committee as set forth below.

Personal Objectives should be measurable goals jointly developed by the Plan
Participant and his/her immediate supervisor (subject to approval by the
President and Chief Executive Officer or his designee(s), and for certain
participants, the Committee). The percentage earned under Personal Performance
will be calculated based on a weighted average rating of completion of each
assigned objective from 0 to 4, whole numbers only, recognizing the
determination of such percentage completion is in part subjective. If there is
any disagreement as to the scoring of each assigned objective, the determination
of the President and Chief Executive Officer or his designee(s) shall be final
and binding.

The Committee shall have the discretion as to Executive Officers of the Company,
and the President and Chief Executive Officer shall have the discretion as to
all other Plan Participants, to adjust the portion of the bonus based on the
achievement of Personal Objectives by each Participant upward or downward by a
maximum of 20 percent to account for exigent circumstances that make achievement
of any goal easier or more difficult to achieve than anticipated at the time the
goal was established.

No Executive Officer will be eligible to earn any part of his or her bonus based
on the achievement of Personal Objectives unless 2013 Adjusted EBITDA achieved
by the Company equals or exceeds the Minimum Goal. No Plan Participant who is
not an Executive Officer will be eligible to earn any part of his or her bonus
based on the achievement of Personal Objectives unless 2013 Adjusted EBITDA
achieved by the Company equals or exceeds 2012 Adjusted EBITDA determined under
the 2012 Annual Incentive Compensation Plan for Management, which was
$187,908,740.



--------------------------------------------------------------------------------

Exhibit 1

Adjusted EBITDA: Consolidated Net Income plus, to the extent deducted from
revenues in determining Consolidated Net Income and without duplication,
(a) Consolidated Interest Expense, (b) expense for taxes paid or accrued net of
tax refunds, (c) depreciation expense, (d) amortization expense (excluding
amortization of Receivables), (e) the Amortized Collections, (f) non-cash losses
and non-cash expenses, (g) cash Restructuring Charges not to exceed $2,250,000
for any period of four consecutive Fiscal Quarters, (h) extraordinary losses (as
determined in accordance with GAAP), and (i) any loss due to the payment of
prepayment premiums in connection with the extinguishment or forgiveness of
debt, minus, to the extent included in Consolidated Net Income, extraordinary
gains (as determined in accordance with GAAP) realized other than in the
ordinary course of business, and non-cash gains and other non-cash income
(including without limitation any cancellation of debt income resulting from any
repurchases). Adjusted EBITDA will be determined prior to accrual for all
bonuses (including estimated payroll taxes) to be paid under the Plan.
Capitalized terms used but not defined in this definition of Adjusted EBITDA
will have the meanings defined for them in the Company’s Amended and Restated
Credit Agreement.